     Case 2:21-cr-00026-GMN-BNW Document 46 Filed 04/26/21 Page 1 of 4



 1   CHRISTOPHER CHIOU
     Acting United States Attorney
 2   Nevada Bar No. 14853
     BIANCA R. PUCCI
 3   ANDREW W. DUNCAN
     Assistant United States Attorneys
 4   501 Las Vegas Blvd. South, Suite 1100
     Las Vegas, Nevada 89101
 5   Tel: (702) 388-6336
     Fax: (702) 388-6418
 6   Bianca.Pucci@usdoj.gov
     Andrew.Duncan@usdoj.gov
 7   Attorneys for the United States of America
 8                                UNITED STATES DISTRICT COURT
                                       DISTRICT OF NEVADA
 9
      UNITED STATES OF AMERICA,
10
                               Plaintiff,                       Case No: 2:21-cr-00026-GMN-BNW
11
                   vs.                                          Stipulation for a
12
                                                                Protective Order
      GEORGE WASHINGTON SIMS, III,
13
                               Defendant.
14

15
            The parties, by and through the undersigned, respectfully request that the Court issue an
16
     Order protecting from disclosure to the defendant GEORGE WASHINGTON SIMS, III, the
17
     public, or any third party not directly related to this case, any and all unredacted discovery (the
18
     “Protected Material”) in this case. The parties state as follows:
19
            1.      On January 27, 2021, a grand jury returned an indictment charging SIMS with
20
     three counts of Sex Trafficking of Children, in violation of 18 U.S.C. § 1591(a) and (b)(2), two
21
     counts of Sexual Exploitation of Children, in violation of 18 U.S.C. §§ 2251(a) and (e), and one
22
     count of Transportation of a Minor with Intent to Engage in Criminal Sexual Activity, in violation of
23
     18 U.S.C. § 2423(a). ECF No. 13.
24


                                                       1
     Case 2:21-cr-00026-GMN-BNW Document 46 Filed 04/26/21 Page 2 of 4



 1          2.      The trial is currently set for May 17, 2021.
 2          3.      The government has already produced redacted discovery in excess of 3,045
 3   Bates-stamped items to defense counsel. Some of the Bates stamped items contain multiple files
 4   (i.e., Bates stamp 1640 was a copy of a disc that included 30 mp3 files of jail calls). The
 5   previously produced discovery includes, but is not limited to, police reports, 911/311 calls, jail
 6   calls, victim and witness interviews, Facebook records, Snapchat records, iCloud records, cell
 7   phone records, and financial records. Additional discovery is in the process of being redacted in
 8   order to remove personal identifying information and has yet to be produced to defense
 9   counsel. The government is also still collecting additional discovery from investigators and will
10   continue to produce discovery in due course.
11
            4.      The defendant, GEORGE WASHINGTON SIMS, III, has access to review and
12
     obtain copies of all redacted discovery produced by the government to defense counsel.
13
            5.      Defense counsel has requested that the government re-produce all the discovery
14
     unredacted in preparation for trial. The unredacted discovery includes personal identifying
15
     information of potential victims, witnesses, and unrelated persons to this investigation. The
16
     government believes that dissemination of the unredacted discovery (“the Protected Material”)
17
     could reveal personal identifying information of potential victims, witnesses, and persons
18
     unrelated to this investigation.
19
            6.      In order to protect the potential victims, witnesses, and unrelated persons
20
     involved in and revealed by the Protected Material, the parties intend to restrict access to the
21
     Protected Material in this case to the following individuals: attorneys for all parties, and any
22
     personnel that the attorneys for all parties consider necessary to assist in performing that
23
     attorneys’ duties in the prosecution or defense of this case, including investigators, paralegals,
24
     experts, support staff, interpreters, and any other individuals specifically authorized by the


                                                      2
     Case 2:21-cr-00026-GMN-BNW Document 46 Filed 04/26/21 Page 3 of 4



 1   Court (collectively, the “Covered Individuals”). The defendant GEORGE WASHINGTON
 2   SIMS, III, shall not review or obtain a copy of the Protected Material.
 3          7.     Without leave of Court, the Covered Individuals shall not:
 4                 a. make copies for, or allow copies of any kind to be made by any other person
 5                     of the Protected Material in this case or permit dissemination of the Protected
 6                     Material at the Southern Nevada Detention Center jail facility, or any other
 7                     detention facility where the Defendant is housed, to include leaving a copy of
 8                     the Protected Material at any detention facility where the Defendant is
 9                     housed;
10                 b. allow any other person to read, listen, or otherwise review the Protected
11                     Material;
12                 c. use the Protected Material for any other purpose other than preparing to
13                     defend against or prosecute the charges in the indictment or any further
14                     superseding indictment arising out of this case; or
15
                   d. attach the Protected Material to any of the pleadings, briefs, or other court
16
                       filings except to the extent those pleadings, briefs, or filings are filed under
17
                       seal.
18
            8.     Nothing in this stipulation is intended to restrict the parties’ use or introduction of
19
     the Protected Material as evidence at trial or support in motion practice.
20
            9.     The parties shall inform any person to whom disclosure may be made pursuant
21
     to this order of the existence and terms of this Court’s order.
22
     ///
23
     ///
24
     ///


                                                      3
     Case 2:21-cr-00026-GMN-BNW Document 46 Filed 04/26/21 Page 4 of 4



 1         10.   The defense hereby stipulates to this protective order.
 2         DATED this 26th day of April, 2021.
 3                                            Respectfully submitted,
 4                                            For the United States:
 5                                            CHRISTOPHER CHIOU
                                              Acting United States Attorney
 6
                                              /s/ Bianca R. Pucci______ _______________
 7                                            BIANCA R. PUCCI
                                              ANDREW W. DUNCAN
 8                                            Assistant United States Attorney
 9                                            For the Defense:
10                                            RENE L. VALLADARES
                                              Federal Public Defender
11
                                              /s/ Rebecca Levy_________________________
12
                                              REBECCA LEVY
                                              ERIN GETTEL
13
                                              Assistant Federal Public Defenders and
                                              Attorneys for GEORGE WASHINGTON SIMS, III
14

15

16
     IT IS SO ORDERED:
17
                                                              April 30, 2021
     ______________________________                          _________________
18
     United States Magistrate Judge                          Date
19

20

21

22

23

24


                                                   4
